UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2011 THE RESERVE PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 000-8157 73-0237060 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 6801 Broadway Ext., Suite 300 Oklahoma City, Oklahoma 73116-9092 (Address of principal executive offices) (405) 848-7551 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13c-4(c) Item 5.07Submission of Matters to a Vote of Security Holders On May 17, 2011, The Reserve Petroleum Company (the “Company”) held its 2011 Annual Meeting of Stockholders. The following table presents the final voting results for the items that were presented for stockholder approval: 1. – Election of Nine Directors Nominee For Against Abstentions Broker Non-votes Mason McLain Robert T. McLain Robert L. Savage Marvin E. Harris Jerry L. Crow William M. (Bill) Smith Doug Fuller Cameron R. McLain Kyle L. McLain 2.–
